 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DURRELL ANTHONY PUCKETT,                          No. 2:14-CV-2776-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    A. AGBOLI, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On February 4, 2019 the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.     The findings and recommendations filed February 4, 2019, are adopted in
 3   full;
 4                 2.     Defendants’ motion for summary judgment (Doc. 63) is granted as to
 5   plaintiff’s Eighth Amendment safety and medical care claims against defendants Lynch and Luis;
 6   and
 7                 3.     Defendants’ motion for summary judgment (Doc. 63) is denied as to
 8   plaintiff’s Eighth Amendment excessive force claims against defendants Agboli, Yaroch, Lynch,
 9   Vallar, Bulawin, and Dayson; and
10                 4.     Defendants’ motion requiring plaintiff to post security (Doc. 67) is denied.
11
     DATED: June 10, 2019
12
                                                /s/ John A. Mendez____________              _____
13

14                                              UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
